Broyles, C. J.
The motion for a new trial contained the usual general grounds only, and the sole contention of counsel for the accused is that the evidence of an accomplice was not sufficiently corroborated. Under the facts of the ease this court can not hold, as a matter of law, that the jury were not authorized to find that the testimony of the accomplice was sufficiently corroborated by other evidence in the ease; and, *782the finding of the jury having been approved by the trial judge, this court is without authority to interfere.
Decided January 12, 1926.
Shelly Myriclc, for plaintiff in error.
Walter Q. Hartridge, solicitor-general, contra.

Judgment affirmed.


Luke cmd Bloodworth, JJ., concur.